Case 1:19-cv-24745-AMC Document 69 Entered on FLSD Docket 01/07/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 1:19-CV-24745-CANNON/O’Sullivan

   ADRIAN DOMINGUEZ,

                  Plaintiff,

   vs.

   THE DISTRICT BOARD OF TRUSTEES
   OF MIAMI DADE COLLEGE,

                 Defendant.
                                            /

         AMENDED ORDER ON THE DISCLOSURE OF STUDENT PROTECTED
                            INFORMATION

         THIS MATTER alleging violations of the American with Disabilities Act and

  Rehabilitation Act is before the Court where a dispute arose on the language in the previous order

  entered on December 4, 2020. [ECF No. 54].

         Consistent with the prior Order, the disclosure of requested information pertaining to

  students at MIAMI DADE COLLEGE (“MDC”) is confidential under the Family Educational and

  Privacy Right Act (“FERPA”) 20 U.S.C § 1232g or Florida Statute § 1006.52. Florida Statute §

  1006.52(2)(a) states that “a public postsecondary educational institution may not release a student's

  education records without the written consent of the student to any individual, agency, or

  organization, except in accordance with and as permitted by the FERPA.” Pursuant to FERPA, 20

  U.S.C. § 1232g and its implementing regulations 34 C.F.R. § 99.31(a)(9)(i)-(ii), an educational

  agency or institution may disclose personally identifiable information from an education record of

  a student without the consent required by §99.30 if the disclosure “is to comply with a judicial

  order or lawfully issued subpoena,” but only “if the agency or institution makes a reasonable effort
Case 1:19-cv-24745-AMC Document 69 Entered on FLSD Docket 01/07/2021 Page 2 of 2




  to notify the parent or eligible student of the order or subpoena in advance of compliance, so that

  the parent or eligible student may seek protective action...”

         ACCORDINGLY, the Court hereby authorizes the District Board of Trustees of Miami

  Dade College, Florida (“MDC”) to identify the students enrolled in CGS 1060 in the Summer

  2019 semester at MDC by disclosing their names, and last known address(es), phone number(s),

  email address(es) pursuant to this Order. MDC shall be granted two (2) days upon entry of this

  Order to send reasonable notice to the affected students. The affected students will then have seven

  (7) calendar days (five (5) business days) to seek protective action prior to the disclosure in order

  for MDC to comply with FERPA. All information ordered herein is subject to the same terms of

  confidentiality from the Court’s previous Order.



         DONE AND ORDERED in chambers in Miami, Florida, this 7th day of

  January 2021.




                                                        JOHN J. O’SULLIVAN
                                                        CHIEF U.S. MAGISTRATE JUDGE




                                              Page 2 of 2
